GOLDTHWAITE, J.
I dissent from the opinion of the majority of the court, as to whether the expenses paid for counsel fees in the Supreme Court cannot be recovered in this action, upon a special averment in the deelararion.
I understand the case of Seay v. Greenwood, 21 Ala. 492, to decide, that in an action on the case for wrongfully suing out an attachment, the reasonable expenses paid by the plaintiff in defence of the attachment suit, in the court to which it vras re-’ turnable, are part of the actual damages occasioned by the act complained of, and as such are recoverable. Here the action is on the bond given by the plaintiff in the detinue suit, and conditioned according to the statute (Clay’s Digest, 811 § 31) for the payment of all costs and damages the defendant may sustain by the wrongful suing out of the writ; and as wo have held, in the case cited, that the counsel fees in the Circuit Court, if paid by the plaintiff, are actual damages properly chargeable to the suing out of the writ, it can make no difference that the suit is on the bond; for the condition is to pay the damages the party may sustain, and it'would be a strange thing to hold, that actual damages in case were one thing, and in another action, for identically the same act, they were another and a different thing.
It appears to me also, to follow as a direct conclusion from the case cited, that all the expenses which the defendant in the first case was reasonably required to pay, to protect himself from the direct consequences of the wrongful act, must be regarded as actual damages resulting from that act, and as a proper and legitimate subject of recovery, as the fees paid to a physician for attendance on a slave warranted sound. Suppose *409that a defendant found it necessary, to protect himself against a malicious prosecution, to take the case to the Supreme Court, Would not the costs and expenses in that court be part of the actual damages occasioned by the prosecution, and recoverable as such 1 and if so, upon the principle of the case referred to, they would be recoverable in an action on the case for any other wrongful act.
It is not denied, that it is the wrongful act of the defendant in the first suit which gives him the right to take the case to the Supreme Court. The case in that court had its origin in the court below, and it originated there by the act of the principal in the bond: — it is his act which has brought it to the appellate court, and although the taking of it there, is, as to the rules which apply to and govern the writ of error, to be considered as a new action, it is, so far as the rights of the parties are concerned, in the aspect I am now considering them, but a continuation of the former suit.
But it is said that these damages are not the actual or proximate consequences of the act — that they are too remote. The use of these terms I can understand, when applied to particular cases; but when used as a rule for the ascertainment of damages; they are wanting in precision and accuracy. In the well known case of Scott v. Shepherd, 2 W. Black. 892, the first thrower of the squib was held responsible, though it had passed through the hands of two other persons; and the defendant, who went up in a balloon, which descended in the garden of the plaintiff, and attracted a crowd who trampled down his vegetables, was held liable for the damages done by the crowd. —Guille v. Swan, 19 Johns. 381. So, in the case of Lewis v. Peake, 7 Taunt. 152, where the action was for a breach of warranty, the declaration alleging that the plaintiff, confiding in the defendant’s warranty, re-sold the horse with warranty, and was thereby subjected in an action against him to pay the costs, amounting to a certain sum, besides the price of the horse; and he was allowed to recover the costs thus paid. In neither of the cases were the damages recovered the natural and proximate consequences of the first act, in the usual sense in which those terms were used. In the last, it was the warranty of the defendant which caused the warranty of the plaintiff, and the warranty of the plaintiff caused him to pay the *410cost, which were held recoverable against the first warrantor.— In the case before us, the counsel fees in the Supreme Court were as essential to an effectual protection of the plaintiff’s right, as the fees paid in the court below; they were caused by the wrongful act of the principal in the bond; they were not speculative damages, and in my opinion, on principle and authority, not too remote to be recovered.